           Case 1:20-cv-02587-VEC Document 13 Filed 07/02/20 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 7/3/2020
 -------------------------------------------------------------- X
                                                                :
 TAISHA PENA, YANEIRIS FERNANDEZ,                               :
 JONATHAN DELGADO,                                              :
                                                                :
                                              Plaintiffs,       :       20-CV-2587 (VEC)
                                                                :
                            -against-                           :            ORDER
                                                                :
 JARM COMMUNICATIONS INC., AHN                                  :
 COMMUNICATIONS INC., HAJ                                       :
 COMMUNICATIONS INC., JAH                                       :
 COMMUNICATIONS INC., HECTOR                                    :
 MORONTA,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiffs filed this lawsuit on March 26, 2020, see Dkt. 1;

        WHEREAS Plaintiffs filed affidavits reflecting timely service of a summons and the

Complaint on Defendants, see Dkts. 8-12;

        WHEREAS Defendants have failed to appear, answer, or otherwise respond to the

Complaint by the June 12, 2020 deadline, see Fed. R. Civ. P. 12(a)(1)

        IT IS ORDERED that Plaintiffs must apply for a default judgment against Defendants,

consistent with the procedures described in Attachment A to the undersigned’s Individual

Practices in Civil Cases by not later than July 24, 2020, or the case will be dismissed for failure

to prosecute.

SO ORDERED.
                                                              _________________________________
Date: July 2, 2020                                            VALERIE CAPRONI
      New York, NY                                            United States District Judge




                                                   Page 1 of 1
